                                          Case 4:18-cv-05434-JSW Document 65 Filed 09/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC.,                                 Case No. 18-cv-05434-JSW
                                                       Plaintiff,
                                   8
                                                                                         ORDER CONTINUING TUTORIAL
                                                 v.                                      AND MARKMAN HEARING
                                   9

                                  10     BLACKBERRY LIMITED, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In light of the impending motion for leave to amend infringement contentions, the Court

                                  14   HEREBY continues the tutorial to November 7, 2019, at 10:00 am. and the claims construction

                                  15   hearing to November 21, 2019, at 10:00 a.m.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 4, 2019

                                  18                                                 ______________________________________
                                                                                     JEFFREY S. WHITE
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
